DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-13 and 15) in the reply filed on August 27, 2021 is acknowledged. The traversal is on the ground(s) that neither Runge nor Rutherford teach activating or deactivating the heating system based on the supply voltage. This is not found persuasive because the explanation for the lack of unity cited Runge as modified by Hjort, and Rutherford was only cited as a teaching reference. Runge teaches an electro-thermal system where a heating device is turned off based on the temperature (paragraph 39). Hjort teaches a wind turbine which comprises a sensor capable of measuring a supply voltage. Rutherford teaches it is known in the art of electrical systems that the temperature is related to the supply voltage and the time period where the voltage is supplied (where a higher supply voltage applied over a known time results in a higher temperature, and a lower supply voltage over the same time results in a lower temperature). 
Based on the combination of Runge and Hjort with additional evidence provided by Rutherford, the examiner maintains the requirement is still deemed proper and is therefore made FINAL.
Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking August 27, 2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statement(s) submitted December 30, 2019 and August 11, 2020 is/are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Objections
Claims 1-13 and 15 are objected to because of the following informalities:  
Claim 1, line 4 introduces “a variable time enforced off period” and line 6 recites “the variable time based enforced off period” and the word “based” should be deleted to be consistent with line 4.
Claims 2-13 are objected to for depending from an objected claim.
Claim 8, line 3 recites “the total switching time” which should be changed to “a total switching time” to properly introduce the feature. 
Claims 9-12 depend from claim 8 and are objected to for depending from an objected claim. 
. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 7, line 3 recites “the wind turbine blade” which lacks proper antecedent basis. For the purpose of examination, claim 7 will be treated as introducing “a wind turbine blade”.
	Claim 8, lines 3-4 recite “a switching duty cycle” however claim 8 depends from claim 1 which previously introduced “a switching duty cycle” and it is unclear if these are the same feature or separate features. If these are separate features, then claim 8 should be amended to give the feature a unique name, such as “a second switching duty cycle”. For the purpose of examination, claim 8 will be treated 

	Claim 10, line 2 similarly recites “a switching duty cycle” which raises the same issue because claim 8 indirectly depends from claims 1 and 8. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim(s) recite(s) “a computer program product comprising computer readable executable code” which performs “an operation” where the operation comprises method steps. The “computer program product” is executable code which is considered an abstract idea.  
	If claim 15 was amended to clarify the “computer program product” was a “non-transitory computer readable medium” then the subject matter would no longer be considered an abstract idea, and the rejection would be overcome. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0084231 to Runge in view of US 9,872,340 to Dahlqvist with additional evidence from US 2014/0217079 to Nelson.
In Reference to Claims 1 and 15
Runge teaches:
	A method of controlling an electro-thermal heating system (22), comprising:
	determining a duration of a variable time enforced off period (time between t3 and t4, see paragraphs 46-47 and Figure 2); and
2 to t3 and t4 to t5, see Figure 2), wherein the switching duty cycle controls the electro-thermal heating system (switching between the duty cycles turns the heating system on and off, see paragraph 39).
Runge fails to teach:
	Measuring a supply voltage to the electro-thermal heating system and determining the duration based on the measured supply voltage.
Dahlqvist teaches:
	An electro-thermal heating system comprising a heater (32), a heater controller (34), and a current sensor (66) which measures the current supplied to the heater, wherein the heater controller determines an off period based on the measured supply current (see column 5, lines 41-56).
Nelson teaches an electro-thermal heating system (150) comprising a heater (152), a voltage regulator (402), and a current sensor (408), wherein the voltage regulator adjusts the voltage supplied to the heater in response to the supplied current. The adjustment of the voltage can include creating an off period for the heater (see paragraph 34, lines 13-27). Nelson further teaches it is well known in the art of electrical systems that the current is directly related to the voltage via Ohm’s Law, where the voltage is equal to the current multiplied by the resistance (V = I*R) (see paragraph 34, lines 1-13). One having ordinary skill in the art would be able to determine the supply voltage from the measured current and a known resistance. 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Runge by adding a step for measuring the supplied voltage to the electro-thermal heating system and determining the off period based on the supply voltage as taught by Dahlqvist as both references are directed to control systems for electro-thermal heating systems, and for the purpose of obtaining and using additional information to better determining the off period of the heating system.
	Regarding claim 15, the method of controlling an electro-thermal heating system of Runge as modified by Dahlqvist is performed by a computer program product (controller 24 of Runge, see paragraph 39) comprising computer readable executable code which, when executed by a processor (not shown, in the controller), performs the method comprising measuring a supply voltage, determining a duration of an off period based on the measured supply voltage, and inserting the off period between duty cycles to control the electro-thermal heating system. 
In Reference to Claim 2#
Runge as modified by Dahlqvist teaches:
	The method of claim 1, wherein the supply voltage is measured using a current sensor. 
Dahlqvist further teaches a voltage sensor (68) within the electro-thermal heating system (see column 5, lines 47-56). Voltage sensors are well known in the art electrical 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Runge as modified by Dahlqvist by replacing the current sensor with a voltage sensor as taught by Dahlqvist which is a simple substitution which would yield a predictable result. In this case, the predictable result would be an electro-thermal heating system capable of directly measuring the supply voltage. 
In Reference to Claim 3#
Runge as modified by Dahlqvist teaches:
	The method of claim 1, wherein the supply voltage is measured using a current sensor (66 of Dahlqvist).

Claim 7, as far as the claim is definite and understood is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0084231 to Runge as modified by US 9,872,340 to Dahlqvist as applied to claim 1 above, and further in view of US 2015/0023792 to Spitzner.
In Reference to Claim 7#
Runge as modified by Dahlqvist teaches:
	The method of claim 1, wherein the electro-thermal heating system is on a wind turbine blade (20 of Runge); and the electro-thermal heating system is controlled according to the switching duty cycle.
Runge as modified by Dahlqvist fails to teach:

Spitzner teaches:
	A wind turbine (1) comprising a wind turbine blade (11) having an electro-thermal heating system comprising a plurality of electro-thermal heating elements (210, 220, 230) which are adjusted by a controller (control S, see Figure 2) according to a duty cycle (not shown, heating elements are selectively turned ON and OFF and having their power adjusted by control S, see paragraph 54) (see paragraphs 54, 56, 58-62 and Figures 3-5).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Runge as modified by Dahlqvist by forming each heating system of a plurality of electro-thermal heating element on the wind turbine blade as taught by Spitzner as both references are directed to electro-thermal heating systems for wind turbine blades, and for the purpose of being able to selectively heat different sections of the wind turbine blade based on where icing conditions are present.

Allowable Subject Matter
Claims 4-6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
s 8-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to teach determining a ratio between the measured supply voltage and a predefined design voltage and determining the variable time enforced off period based on the ratio as recited in claim 4. The off period of Runge is based on the temperature and the modification in view of Dahlqvist would base the off period on the temperature and measured supply voltage, not the claimed ratio. 
	Claims 5 and 6 depend from claim 4 and contain its limitations and therefore would be allowable for the same reason.
	The prior art of record fails to teach the variable time enforced off period is further based on one or more o fa predefined design voltage and the total switching time as recited in claim 8. 
	Claims 9-12 depend from claim 8 and contain its limitations and therefore would be allowable for the same reason.
	The prior art of record fails to teach the variable time enforced off period compensates for fluctuations of the supply voltage in order to normalize a power output as recited in claim 13. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2015/0208727 to Kuczaj teaches an aerosol generating device comprising a controller and a heating element, wherein the controller regulates the amount of current supplied to the heating element based on the temperature (see paragraph 74). US 9,133,575 to Hong teaches a washer comprising an electro-thermal heating system comprising a controller and a heating devices, wherein a variable off period of the heating device is based on the temperature (see column 9, line 64 through column 10, line 20). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289. The examiner can normally be reached M, Tu: 7:30-5:00, W, Th: 7:30-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JASON G DAVIS/Examiner, Art Unit 3745            

/Ninh H. Nguyen/Primary Examiner, Art Unit 3745